DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they are merely boxes without any contextual labels to help the viewer easily understand what is represented at a glance.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5, 6, 7, 9, 10, 11, 12, 13, 15, 16, 17, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smits (US 20160321903).

Regarding claim 1, A computer-implemented method when executed on data processing hardware of a device worn by a user causes the data processing hardware to perform operations comprising: obtaining first measurements of movement of the user, the first measurements of movement measured by a movement sensor of the device worn by the user; (“FIG. 1(a) illustrates an exemplary fall detection device 2 that in some embodiments can implement a method in accordance with the invention. The device 2 is in the form of a sensor unit that is to be worn by a user” Smits, paragraph 42)
processing the first measurements of movement of the user to determine whether the user has fallen; (“The device 2 is used to measure the accelerations experienced by the user and to process the measurements to determine the vertical velocity and then the change in height of the device 2 (and hence the change in height of the user). Although not described herein, it will be appreciated that a device 2 may perform additional processing on the acceleration measurements to identify other characteristics of a fall, such as an impact or a period of immobility following an impact” Smits, paragraph 43)
in response to determining the user has fallen based on the processing of the first measurements of movement of the user, initiating a revocation period to determine if the user stands up after determining that the user has fallen; (“In some typical systems, an alarm signal is sent to the remote call centre by the device 2 or system 12 when a fall by the user is detected. This alarm signal is logged or registered at the call centre. Some systems are configured to summon help for the user straight away (for example by calling a family member, care provider or the emergency services), while other systems are configured to wait for a predetermined period (known as a “revocation period”) before summoning help for the user. In some systems, the device 2 or system 12 is configured to apply the revocation period before sending the alarm signal to the remote call centre. In those systems, after detecting a fall by the user, the device 2 or system 12 waits for the preset revocation period before sending the alarm signal to the remote call centre, which then acts on the signal to summon help for the user straight away. If the device 2 or system 12 detects that the user has got up or has otherwise cancelled the issue of an alarm signal (for example by pressing a button on the device 2) before the expiry of the revocation period, then the alarm signal is not sent to the remote call centre” Smits, paragraph 61)
during the revocation period: obtaining second measurements of movement of the user, the second measurements of movement measured by the movement sensor of the device worn by the user; and processing the second measurements of movement of the user to determine whether the user stands up before the revocation period expires; (“If the device 2 or system 12 detects that the user has got up or has otherwise cancelled the issue of an alarm signal (for example by pressing a button on the device 2) before the expiry of the revocation period, then the alarm signal is not sent to the remote call centre” Smits, paragraph 61)
and in response to determining that the user has not stood up before the revocation period expired based on the processing of the second measurements of movement of the user, automatically sending a fall alert to an emergency service, the fall alert comprising data that provides an indication that the user has fallen. (“In those systems, after detecting a fall by the user, the device 2 or system 12 waits for the preset revocation period before sending the alarm signal to the remote call centre, which then acts on the signal to summon help for the user straight away” Smits, paragraph 61)

Regarding claim 2, The computer-implemented method of claim 1, wherein the operations further comprise, in response to determining that the user stands up before the revocation period expires based on the processing of the second measurements of movement of the user, revoking automatic sending of the fall alert to the emergency service. (“If the device 2 or system 12 detects that the user has got up or has otherwise cancelled the issue of an alarm signal (for example by pressing a button on the device 2) before the expiry of the revocation period, then the alarm signal is not sent to the remote call centre” Smits, paragraph 61)

Regarding claim 3, The computer-implemented method of claim 1, wherein the operations further comprise, after determining that the user stands up before the revocation period expires based on the processing of the second measurements of movement of the user, issuing a prompt to the user to trigger an alert to request assistance for the user. (“The system 34 may also include components that enable a call operator at the remote call centre to interact with the user when an alarm signal is received (for example to check if the user is okay” Smits, paragraph 57 & “A further optional component is a help button that can be pressed by a user to summon help, in which case a call is placed to a remote call centre” Smits, paragraph 44)

Regarding claim 5, The computer-implemented method of claim 3, wherein the operations further comprise, after issuing the prompt to the user to trigger the alert to request assistance for the user: receiving a user input to trigger the alert to request assistance for the user; and in response to receiving the user input, placing a call to the emergency service. (“A further optional component is a help button that can be pressed by a user to summon help, in which case a call is placed to a remote call centre” Smits: paragraph 44)

Regarding claim 6, The computer-implemented method of claim 1, wherein automatically sending the fall alert to the emergency service in response to determining that the user has not stood up before the revocation period expired further comprises automatically placing a call from the device to the emergency service. (“The device 2 further comprises transmitter or transceiver circuitry 9 and associated antenna 10 that can be used for transmitting the results of the processing (e.g. an alarm signal indicating that a fall has been detected) to a remote (base) unit or for placing an emergency call to a call centre to summon help in the event that a fall is detected or in the event that a help button (if present) has been pressed” Smits, paragraph 45)

Regarding claim 7, The computer-implemented method of claim 1, wherein the operations further comprise, in response to determining that the user has not stood up before the revocation period expired, sending the fall alert to a nominated recipient. (“The timing of the triggering of an alarm (e.g. the sending of the alarm signal to the remote call centre or the initiation of a call to a family member/call provider or emergency services” Smits, paragraph 62)

Regarding claim 9, The computer-implemented method of claim 1, wherein the movement sensor comprises an accelerometer. (“The device 2 comprises an accelerometer 4 that measures acceleration along three orthogonal axes” Smits, paragraph 44)

Regarding claim 10, The computer-implemented method of claim 1, wherein the movement sensor comprises a gyroscope. (“It will also be appreciated that the device 2 may contain further sensors, such as a gyroscope” Smits, paragraph 43)

Regarding claim 11, the claim is interpreted and rejected as claim 1 stated above.

Regarding claim 12, the claim is interpreted and rejected as claim 2 stated above.

Regarding claim 13, the claim is interpreted and rejected as claim 3 stated above.

Regarding claim 15, the claim is interpreted and rejected as claim 5 stated above.

Regarding claim 16, the claim is interpreted and rejected as claim 6 stated above.

Regarding claim 17, the claim is interpreted and rejected as claim 7 stated above.

Regarding claim 19, the claim is interpreted and rejected as claim 9 stated above.

Regarding claim 20, the claim is interpreted and rejected as claim 10 stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 8, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smits in view of Official Notice.

Regarding claim 4, The computer-implemented method of claim 3, wherein issuing the prompt to the user comprises displaying the prompt as a visual prompt on a display screen of the device is not specifically disclosed by Smits. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of invention to display a prompt on an electronic device visually. Modifying Smits to display a prompt visually would increase the utility of the system by providing the user with an easy to understand prompt. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Smits according to Official Notice.

Regarding claim 8, The computer-implemented method of claim 1, wherein the device worn by the user comprises a smartwatch is not specifically disclosed by Smits. Smits does disclose the wearable device being worn on a wrist (“The device 2 can be provided in the form of a pendant with a neck cord for placement around the user's neck, but alternatively the device 2 can be configured to be worn at or on a different part of the user's body, such as the wrist, waist, trunk, pelvis or sternum, and will comprise a suitable arrangement for attaching the device 2 to that part of the body (for example a belt or a strap).” Smits, paragraph 42). Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of invention to implement a personal health device, that is to be worn on the wrist using a strap as imagined by Smits, as a smartwatch. Modifying Smits to place the worn device in a smartwatch would increase the overall usefulness of the system by providing it in an already commonly used device. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Smits according to Official Notice.

Regarding claim 14, the claim is interpreted and rejected as claim 4 stated above.

Regarding claim 18, the claim is interpreted and rejected as claim 8 stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689